58 N.Y.2d 952 (1983)
In the Matter of Ottavio Fanelli, Appellant,
v.
New York City Conciliation and Appeals Board, Respondent, and William R. Biery, Intervenor-Respondent.
Court of Appeals of the State of New York.
Decided February 23, 1983.
George A. Burrell for appellant.
Ellis S. Franke and Mary Ellen Cronly for respondent.
Michael R. Finder for intervenor-respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG, MEYER and SIMONS.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (90 AD2d 756).